In a proceeding to fix counsel fees under section 231-a of the Surrogate’s Court Act, the appeal is from an order of the Surrogate’s Court, Queens County, denying appellants’ motion to vacate a decree fixing counsel fees. Order affirmed, with $10 costs and disbursements to respondent Loeb, payable out of the estate. There is no showing that an opening of default would result in any determination other than that originally made in the sound discretion of the Surrogate, nor is there any showing that the default was in any way inadvertent or excusable. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.